EXHIBIT 99.1 T604.682.3701 F 604.682.3600 Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 ir@coralgold.com www.coralgold.com September 17, 2012 Trading Symbols: TSX Venture – CLH US OTC.BB – CLHRF Berlin and Frankfurt – GV8 WARRANTS EXTENSION Coral Gold Resources Ltd. (“Coral”) wishes to announce that it has applied for a second amendment to its terms of the warrants issued pursuant to a private placement announced on March 3, 2010.The first amendment extended the expiry dates of the warrants for six months from April 1, 2012 and April 23, 2012 to October 1, 2012 and October 23, 2012.The current amendment will extend the expiry date of the warrants for a term of one year from October 1, 2012 and October 23, 2012 to October 1, 2013 and October 23, 2013 respectively.All other terms remain the same. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & CEO Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement.
